 



Exhibit 10.5
PROMISSORY NOTE
1. Promise to Pay.
For value received, the undersigned Borrower/Maker promises to pay to the order
of Gregory Harrison (hereinafter “the Payee”) the sum of One Hundred and Fifty
Thousand Dollars ($150,000.00) in United States Dollars, with interest at the
rate of nine percent (9%) per annum, calculated on a 365 day calendar year.
Interest shall be due and payable quarterly. Any and all outstanding principal,
interest, fees, charges, and other amounts due, if any, shall be due at
Maturity, except that settlement costs in the approximate amount of Two Thousand
Dollars ($2,000.00) shall be paid upon receipt of documentation of same.
2. Maturity.
All amounts due under this Promissory Note shall be due and payable on or before
May 1, 2009.
3. Acceleration Upon Occurrence of Specified Events.
This Promissory Note shall become immediately due and payable upon the
occurrence of any of the following events:

a)   The filing of a voluntary or involuntary petition against the Maker under
any provision of the federal Bankruptcy Act;   d)   The dissolution of the
Maker’s business; or   e)   The sale of all or a material portion of the Maker’s
assets or the assets of the Guarantor.

4. Attorney’s Fees on Collection.
If an attorney is required to enforce payment under this Promissory Note, the
Maker shall be responsible for the payment of all reasonable attorney’s fees and
costs incurred by the payee in enforcing the terms of this Note.
5. Waiver of Jury Trial and Defenses.

1



--------------------------------------------------------------------------------



 



The Maker waives trial by jury and the right to interpose any defense, setoff,
or counterclaim against the Payee in any litigation arising out of this
Promissory Note.
6. Governing Law.
This Note shall be governed and interpreted in accordance with the laws of the
State of Maryland without regard to conflicts of law principles.
7. Forum Selection.
This Agreement shall be enforced only in a court of competent jurisdiction in
Montgomery County, Maryland.

          BORROWER/MAKER:

/s/ Deborah A. Vitale     DIAMONDHEAD CASINO CORPORATION       By:   Deborah A.
Vitale, President       Date:   3-20-08            

2